Title: To George Washington from Major General Stirling, 26 December 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dr Sir
General Potters Qrs [Radnor, Pa.] Decemr 26 1777 Noon

I wrote your Excellency yesterday at Noon, the light horse Man whom I sent with it, is not yet returned. As most of our troops are Constantly out on Duty and two of Colonel Proctor’s men deserted to the Enemy the Night before last, and Cannon of no Use here, I thought it most prudent last night to send the four peices of my Division back to the Artillery park. I have this morning seen a Gentleman from Philadelph. who was all thro’ Sir William Howe’s Army. Yesterday Afternoon they are Spread from the Middle ferry to beyond Derby, the light Infantry and the 17th Regiment moved yesterday morning about three

below Derby on the Chester Road. they fell in with three of the Detachments of 50 each, who made shift to get off with the loss of two or three Men who were knocked down by their feild peices. however they brought off with them two of the Enemy’s light horse who are now here. Sir William Howe’s head Quarters at Phillip Price’s the Bulk of his Army is on this Side Schuylkill. they were reduced to the Necessity of makeing this Grand forage, the greatest of that they had in town being damaged; & a great part of it Burnt or Roted in the Mow by being put up too Moist. a Negro man Called Jacob Lewis and a White lad taken with him among the prisoners sent up yesterday, should be well Secured, the black has been Constantly used by the Enemy as a Spy, and he has been frequently as such in our Camp. I am your Excellency’s Most Humble Servant

Stirling,


There was a small Skirmish about half an hour ago but have not heard the particulars.

